DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 drawn to a method for manufacturing a secondary battery in the reply filed on 07/29/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/23/2020, 09/15/2021, and 06/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities:
The same reference number is used to describe two different features, [0038] second cell 20, [0039] charging/discharging device 20.  
Element 1a is shown in the Figures but is not mentioned in the specification.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites a method for manufacturing a secondary battery wherein the first step is activating a first and second cell, however, does not provide how the cells are activated. Examiner will interpret this limitation to mean that a first and second cell are electrically active before stacking of the batteries and that an activation process does not occur after the stacking of the batteries.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20050000725 A-as cited in the IDS).

Regarding claim 1, Kim teaches a method for manufacturing a secondary battery, the method comprising: 
individually activating a first cell and a second cell (Kim Figure 1, cells are stacked together with no activating step after stacking of the battery, therefore, it is the examiner’s opinion that the cells are already active upon formation and enclosure within the pouch case);
providing the activated first cell and the activated second cell, each of which has a structure in which an electrode assembly is embedded in a pouch, and a negative electrode lead and a positive electrode lead protruding to the outside of the pouch (Kim Figure 1, first pouch battery a, second pouch battery, electrode tabs 8a/8b and 10a/10b);
stacking the activated first cell and the activated second cell (Figures 1-2, batteries are stacked); and
bonding the positive electrode lead of the activated first cell and the positive electrode lead of the activated second cell to each other and bonding the negative electrode lead of the activated first cell and the negative electrode lead of the activated second cell to each other (Kim Figure 3; [0031] electrode tabs 8a and 8b of the first pouch battery and the second pouch battery are electrically connected).
The activation step of claim 1 requires that the cells are activated before stacking of the batteries. It is the examiner’s opinion that the battery cells of Kim are electrically active upon enclosure within the pouch casing as Kim does not provide a later step of activating the cells, therefore, it is read that the cells are already activated before stacking.

Regarding claim 5, Kim teaches all the claim limitations of claim 1. Kim further teaches further comprising attaching a tape between the pouch of the activated first cell and the pouch of the activated second cell to adhere the first pouch to the second pouch (Kim Figures 1-3, [0028] adhesive tape 20 is adhered to the first and second pouch batteries).

Regarding claim 7, Kim teaches all the claim limitations of claim 1. Kim further teaches further comprising applying an adhesive between the pouch of the activated first cell and the pouch of the activated second cell to adhere the first pouch to the second pouch (Kim Figures 1-3, [0028] adhesive tape 20 is adhered to the first and second pouch batteries).

Regarding claim 8, Kim teaches all the claim limitations of claim 1. Kim further teaches wherein the pouch of the activated first cell and the pouch of the activated second cell have a same shape and size (Kim Figure 1 -3, the cells in the pouch casings are the same shape and size).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20050000725 A-as cited in the IDS) as applied to claims 1 and 5 above, and further in view of Enomoto (WO 2013042612 A1-as cited in the IDS).


Regarding claim 2, Kim teaches all the claim limitations of claim 1. Kim teaches wherein the electrode leads 8a/8b and 10a/10b are bonded to one another (Kim Figure 3), however, fails to teach wherein the leads are bonded through welding.

Enomoto discloses lithium ion secondary batteries that are held within a casing and stacked. Enomoto is analogous with Kim as both have a plurality of batteries having the structure of being enclosed within a pouch casing and stacked with additional batteries. Enomoto teaches wherein adjacent batteries are stacked and electrically connected in series or parallel through a fixing portion and connecting the positive electrode and the negative electrode tabs through welding/ bonding (Enomoto [0005 and 0010]).

Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the connection portion of Kim such that the leads of the two stacked batteries are bonded through welding. This is an obvious modification as bonding through welding is known in the art to create a more stable and durable connection, therefore, the leads of Kim being bonded through welding would increase the durability and reliability of the connection of the electrode leads.

Regarding claim 3, modified Kim teaches all the claim limitations of claim 2. Kim further teaches  wherein each of the pouch of the activated first cell and the pouch of the activated second cell has a shape in which two planes parallel to each other are formed (Kim Figures 1-3), and
wherein in the stacking the activated first cell and the activated second cell, one of the planes of the pouch of the activated first cell and one of the planes of the pouch of the activated second cell are stacked to contact each other (Kim Figures 1-3).

Regarding claim 4, modified Kim teaches all the claim limitations of claim 3. Kim further teaches  further comprising stacking the activated first cell and the activated second cell so that the positive electrode lead of the activated first cell and the positive electrode lead of the activated   second cell are directed in a same direction, and the negative electrode lead of the activated first cell and the negative electrode lead of the activated second cell are directed in a same direction (Kim Figures 1-3).

Regarding claim 6, Kim teaches all the claim limitations of claim 5. Kim teaches wherein an adhesive tape is provided between the two stacked cells. [0038] of Kim teaches of the case or the adhesive tape being made of polyethylene terephthalate (PET), however, it is unclear if the case or the adhesive tape is made of such material.
Enomoto discloses lithium ion secondary batteries that are held within a casing and stacked. Enomoto is analogous with Kim as both have a plurality of batteries having the structure of being enclosed within a pouch casing and stacked with additional batteries. Enomoto teaches wherein an electrically insulating partitioning member 16 is provided between battery cells 15a and 15b to prevent short circuiting between the adjacent battery cells (Enomoto Figure 2 and ~[0017]). The electrically insulating partitioning member 16 is analogous with the adhesive tape of Kim.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to make the adhesive tape of Kim be made of an insulating material to electrically insulate stacked battery cells as taught by Enomoto. The adhesive tape being made of an insulating material would prevent short circuiting between adjacent cells.

	Regarding claim 9, Kim teaches all the claim limitations of claim 1. Kim fails to teach of a third cell that is provided in a pouch casing and stacked upon the second cell and wherein bonding of the electrodes leads of all three stacked cells. While Kim fails to teach a third cell stacked upon the first and second cell, a skilled artisan would have been able to duplicate the structure of the first or second cell and stack the duplicated cell on the second cell. The duplication of a third battery cell would have been an obvious modification to a skilled artisan in view of Kim and further evidenced by Enomoto Figure 5B wherein five battery cells are stacked upon one another. Examiner notes that claim 9 contains the same claim limitations of claim 1 with an addition of a third cell, therefore, the claim limitations of claim 9 are already met in claim 1 and through the addition of a third cell. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
 
Regarding claim 10, modified Kim teaches all the claim limitations of claim 9. Kim further teaches wherein the pouch of the activated third cell has a shape that is capable of adhering to the pouch of the activated first cell and the pouch of the activated second cell (Kim Figures 1-3; the addition of a third battery will have the same shape as the first two cells).

Regarding claim 11, modified Kim teaches all the claim limitations of claim 9. Kim further teaches further comprising attaching a tape between the pouch of the activated second cell and the pouch of the activated third cell to adhere the activated third cell to the activated second cell (Kim Figure 1-3, adhesive tape 20 [0028] tape adhered to the first and second pouch batteries; through the modification an additional adhesive tape would be provided between the second and third cell).

Regarding claim 12, modified Kim teaches all the claim limitations of claim 9. Kim further teaches further comprising apply an adhesive between the pouch of the activated second cell and the pouch of the activated third cell to adhere the activated third cell to the activated second cell (Kim Figure 1-3, adhesive tape 20 [0028] tape adhered to the first and second pouch batteries; through the modification an additional adhesive tape would be provided between the second and third cell).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho US 2003/008213 A1- discloses a manufacturing method of preparing a battery. Cho teaches wherein generally; a battery is manufactured by preparing a battery cell and subjecting the battery cell to a formation process for activating with repeat charging and discharging cycles ([0007 and 0044]). Cho is related to the activation process for activating a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728